Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinugawaet al 2017/0183154 in view of Koltbucher 101688829.
As to claim 1, Kinugqawa et al 2017/0183154 teaches (Figure 2) a mobile carrier monitoring apparatus, including:
	An article transport vehicle V (i.e. mobile carrier) configured to receive an item/carrier 90 configured to hold/carry semiconductor substrates between various semiconductor processes are performed at different processing devices 102 within a facility (lines 1-9, Para 35; Figure 6); a “CPU” (line 7, Para 41; corresponding to the claimed mobile carrier control system) of the transport vehicle controller 1 in/on the carrier V (Para 41; Figure 5); sensor 33 in/on the carrier V, and being coupled to the carrier control system (lines 1-13, Para 41; Figure 7); communication system coupled to the sensor 33 and to the CPU of the transport vehicle controller, where data is sent to a location (i.e. transport facility controller H) separate from the mobile carrier V (last 5 lines, Para 42; Figure 5) per the last sentence of Para 42 which suggests that a transmitter portion/element of the controller 1 sends data to the facility H. The carrier is powered up (Para 106,107). Figure 5 illustrates that mobile carrier transport vehicle controller 1, the sensor 33 and communication system, suggestive of an electrical power system coupled to all three elements. 
	Kinugawaet does not state what those semiconductor substrates might be.
	As to claim 1, it would have been obvious to the item 90 to have a sample article in the item 90 because Koltbucher teaches (7th paragraph of “Description”)  that micro samplers are manufactured by semiconductor processes (i.e. etching and dicing), suggestive that Kinugawaet’s article transport may . 


    PNG
    media_image1.png
    385
    588
    media_image1.png
    Greyscale


	
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861